DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8-13 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites wherein the first piezoelectric material is spaced apart from a second piezoelectric material of the second piezoelectric element. On pages 11-13 of Applicant’s remark, Applicant mentions that support can be found at least in FIGs 1, 2, 9 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day U.S. Patent Publication No. 2016/0117034 (hereinafter Day) in view of Wang et al. U.S. Patent Publication No. 2018/0046302 (hereinafter Wang).
a display device comprising (Figures 1-5): a piezoelectric sensor layer including a plurality of piezoelectric elements comprising at least a first piezoelectric element and a second piezoelectric element (Figures 2-3, 2081-N, 2041-N and 121N,M) and a piezoelectric sensor comprising the first piezoelectric element (Figure 3, piezoelectric layer 206); a display panel disposed on the piezoelectric sensor layer ([0069], display device and sensing assembly); and a controller (Figure 3, processing system 110), wherein the piezoelectric sensor includes a sensing circuit connected to the first piezoelectric element (Figure 3, sensing circuit 290), and wherein the sensing circuit is configured to measure a change in impedance of the first piezoelectric element  ([0043-0044] and [0050], impedance of the piezoelectric measured) when an alternating current (AC) voltage ([0044] and [0050], time-varying voltage and further refers to AC current) having a resonance frequency of the first piezoelectric element is input to the first piezoelectric element ([0050], resonant frequency), wherein the piezoelectric sensor layer comprises a base film and the plurality of piezoelectric elements disposed on the base film along a plurality of columns and a plurality of rows (Figure 3, 210, 206, 2081-N, 2041-N and 121N,M (see also figure 2a)), wherein the first piezoelectric element of the piezoelectric sensor comprises a first electrode, a second electrode facing the first electrode and a first piezoelectric material disposed between the first electrode and the second electrode (Figure 3, 2081 and 2041).
Day does not appear to specifically disclose and wherein the first piezoelectric material is spaced apart from a second piezoelectric material of the second piezoelectric element
However, in a related field of endeavor, Wang teaches a detection assembly, a touch display device (abstract) and wherein the first piezoelectric material is spaced apart from a second piezoelectric material of the second piezoelectric element (Figure 1, see two 133a).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide separate piezoelectric materials as taught by Wang in order to ensure clarity of the recognized fingerprint by setting the size as suggested by Wang in [0035].

Consider claim 2, Day and Wang teach all the limitations of claim 1. In addition, Day teaches wherein the piezoelectric sensor further includes an AC voltage generator connected to the first electrode ([0044] and [0050], excitation voltage to sensor electrode 204 and further refers to AC and time-varying voltage), the AC voltage generator configured to provide the AC voltage having the resonance frequency to the first piezoelectric element [0050].

Consider claim 10, Day and Wang teach all the limitations of claim 1. In addition, Day teaches an input sensing unit disposed on the display panel ([0069], display device and sensing assembly).

Consider claim 11, Day and Wang teach all the limitations of claim 1. In addition, Day teaches a window disposed on the display panel ([0069] and figure 3, sensing assembly 201 over display surface, where 201 includes interface layer 202).

Consider claim 12, Day and Wang teach all the limitations of claim 11. In addition, Day teaches the window is comprised of a material that transmits an externally applied pressure to the first piezoelectric element [0040].

Consider claim 24, Day and Wang teach all the limitations of claim 1. In addition, Day teaches the sensing circuit is connected to the second electrode of the first piezoelectric element (Figure 2a, 208 and 290). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day and Wang as applied to claim 2 above, and further in view of  Bohannon et al. U.S. Patent Publication No. 2019/0095002 (hereinafter Bohannon).
Consider claim 3, Day and Wang teach all the limitations of claim 2. 
Day does not appear to specifically disclose the sensing circuit comprises: a first node connected to the second electrode; a sensing resistor and an amplifier connected to the first node; and an analog-to-digital converter connected to the amplifier.
However, in a related field of endeavor, Bohannon teaches measure resistance between conductive elements of an input device, wherein the sensor electrodes may be used to measure strain or other forces exerted on the input device (e.g. piezoelectric sensor) in [0063] and further teaches the sensing circuit comprises: a first node connected to the second electrode (Figure 3, node shared by 305b and 312); a sensing resistor and an amplifier connected to the first node (Figure 3, Rc and op amp 312); and an analog-to-digital converter connected to the amplifier (Figure 3, ADC 316).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an amplifier and ADC for the sensing circuit as taught by Bohannon with the benefit the processing system may be configured to determine an amount of strain on the input device based at least in part on the determined resistance as suggested in [0008].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day and Wang as applied to claim 1 above, and further in view of Sato et al. U.S. Patent Publication No. 2011/0113898 (hereinafter Sato).
Consider claim 5, Day and Wang teach all the limitations of claim 1. In addition, Day teaches in [0043], the measured impedance is a function of the stated force applied.
Day does not specifically disclose an impedance value of the piezoelectric element increases when an external pressure on the panel increases.
However, in a related field of endeavor, Sato teaches a piezoelectric vibration type force sensor (abstract) and further teaches an impedance value of the piezoelectric element increases when an external pressure on the panel increases [0004].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to recognize the relation of force and impedance for a piezoelectric element as taught by Sato in order to quantitatively calculate magnitude of force exerted on the piezoelectric body as suggested by Sato in [0004].

Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day and Wang as applied to claim 1 above, and further in view of Ahn U.S. Patent Publication No. 2018/0181277 (hereinafter Ahn).
Consider claim 6, Day and Wang teach all the limitations of claim 1. In addition, Day teaches the piezoelectric sensor layer further comprises: an input line connecting the pad and the first piezoelectric element (Figure 3, lines 291/292 connecting the input/output ports of 290 (considered as pad) and the elements 208/204/206).
Day does not appear to specifically disclose a pad disposed on the base film.
However, in a related field of endeavor, Ahn teaches driving integrated circuit (abstract) and further teaches a pad disposed on the base film (Figure 3, 110, BP and TL).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a pad disposed on the base film as taught by Ahn with the benefit that according to the arrangement of the data voltage output pads DP1 to DP8 and the touch driving signal output pads TP1 to TP4 in the panel driving IC 120, the data voltage signal lines DVL1 to DVL8 and the touch driving signal lines TSL1 to TSL4 are arranged without intersecting with each other as suggested by Ahn in figure 3 and [0043].

Consider claim 8, Day, Wang and Ahn teach all the limitations of claim 6. Day does not appear to specifically teach the display panel includes a driving integrated circuit, and the pad is electrically connected to the driving integrated circuit.
However, Ahn teaches the display panel includes a driving integrated circuit, and the pad is electrically connected to the driving integrated circuit (Figure 3, 120 and BP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a driving integrated circuit as taught by Ahn with the benefit that the number of components and the area of the panel driving integrated circuit can be reduced as suggested by Ahn in abstract.

Consider claim 9, Day, Wang and Ahn teach all the limitations of claim 8. In addition, piezoelectric element is connected to the integrated circuit (Figure 2a, 121 and 290). 
Day does not appear to specifically disclose driving integrated circuit comprises a plurality of analog-to-digital converters, and elements is connected to the analog-to-digital converters. 
However, Ahn teaches driving integrated circuit comprises a plurality of analog-to-digital converters, and elements is connected to the analog-to-digital converters (Figures 3-5, [0052], multiple touch channel circuits 520, where 520 has ADC 524).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to have multiple channels and ADC as taught by Ahn with the benefit that each of the channels receives a response signal and processes the received response signal for detection as suggested in [0052]. Furthermore, ADC convert to digital data suitable for digital processing. 
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, Wang as applied to claim 1 above, and further in view of Masumoto U.S. Patent Publication No. 2013/0016047 (hereinafter Masumoto).
Consider claim 13, Day and Wang teach all the limitations of claim 1. In addition, Day teaches OLED display in [0037]
Day does not appear to specifically disclose the display panel includes a plurality of pixels, and each of the pixels comprises a pixel electrode, a common electrode facing the pixel electrode, and an organic light emitting layer disposed between the pixel electrode and the common electrode.
However, in a related field of endeavor, Masumoto teaches touch panel integrated display panel (abstract) and further teaches the display panel includes a plurality of pixels, and each of the pixels comprises a pixel electrode, a common electrode facing the pixel electrode, and an organic light emitting layer disposed between the pixel electrode and the common electrode (Figure 5 and [0087], electrode 42, electrode 44, OLED and light-emitting layers 43a,b,c).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide electrodes for OLED as taught by Masumoto with the benefit that by applying a voltage between the electrodes, light-emitting function layers emit light. In addition, OLED does not require a backlight, can have a reduce thickness, can have flexible substrates as suggested by Masumoto in [0087-0088].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Wang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621